DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed on August 10, 2022.
The rejection of claims 1-22 stand on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/430,704 is withdrawn.
Claims 1-22 stand rejected under 35 U.S.C. 103 as being unpatentable over Stensrud et al in evidence of Partenheimer et al.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stensrud et al (US Patent Application 2015/0315166 (already of record)) in evidence of Partenheimer et al (Synthesis of 2,5-Diformylfuran and Furan-2,5-Dicarboxylic Acid by Catalytic Air-Oxidation of 5-Hydroxymethylfurfural. Unexpectedly Selective Aerobic Oxidation of Benzyl Alcohol to Benzaldehyde with Metal/Bromide Catalysts (already of record))
Regarding claims 1-22, Stensrud et al teaches esterification of FDCA to form the monoesters and diesters, the monoesters including MCFC (Figure 3, Examples).  Stensrud et al further teaches an esterification process on FDCA to form mixtures of the dimethyl ester, monomethyl ester (MCFC) and FDCA (Examples 1-6).  Stensrud et al further teaches to purify the ester, crude reaction mixture was re-suspended in ethyl acetate and washed with sodium bicarbonate.  The unreacted FDCA and monoethyl esters were removed by washing.  The ethyl acetate layer was concentrated to give the dimethyl ester.  Similarly, the unreacted FDCA and monomethyl esters were removed by washing and ethyl acetate layer was concentrated to product the diethyl ester (hence, once Examples 1-6 are separated Examples 1-6 would form compositions comprising MCFC and FDCA) (Paragraph 49).  Stensrud et al teaches in Example 4, about 70.3wt% dimethyl ester, about 29.1wt% monomethyl ester (MCFC) and about 2.4wt% FDCA (hence, after separation this forms a composition comprising about 92.3wt% MCFC and about 7.7wt% FDCA) and in Example 5, about 81.3 dimethyl ester, about 24.56wt% of monomethyl ester (MCFC) and about 0.92 wt% FDCA (hence, after separation this forms a composition comprising about 96.3wt% monomethyl ester (MCFC) and about 3.6 wt% FDCA (Examples 4-5).  However, Stensrud et al fails to specifically disclose less than 1, 0.5 or 1 wt% or 100 or 500ppm of FFCA and MFFC and b* is less than 20/10/5/2/1/0.5.
In the same field of endeavor, as evidenced by Partenheimer et al FDCA is formed by oxidation of starting material and proceeds through FFCA as an intermediate product in the reaction to form FDCA (Figure 1).  Hence, it is expected that FFCA is present in FDCA compound as a trace impurity.  
With regard to less than 1/0.5/0.1 wt% or 500/100 ppm of FFCA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected less than 1, 0.5, 0.1 wt% or 100 or 500ppm of FFCA in Stensrud et al as Stensrud’s composition comprises about 7.7wt% and 3.6wt% of FDCA in Examples 4-5, wherein as evidenced by Partenheimer et al FFCA is an intermediate product in the production of FDCA, hence it is expected for FFCA to be present as a trace impurity in the composition of Stensrud et al.
With regard to less than 1/0.5/0.1 wt% or 500/100ppm of MFFC, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected less than 1, 0.5, 0.1 wt% or 100 or 500ppm of MFFC in Stensrud et al as Stensrud’s reaction process starts with FDCA which is esterified to form MCFC, since FDCA also comprises FFCA as a trace impurity, MFFC is also formed in the esterification process as a trace impurity in the composition.
With regard to b* being less than 20, 10, 5, 2, 1 or 0.5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected b* being less than 20, 10, 5, 2, 1 or 0.5 in Stensrud et al in evidence of Partenheimer et al as Stensrud et al teaches a composition comprising the same compounds and amounts of compounds as instantly claimed, hence, Stensrud et al is expected to provide the same b*.  Furthermore, it would only be obvious to the ordinary artisan to provide the claimed b* being less than 20, 10, 5, 2, 1 or 0.5 as Stensrud et al teaches purifying the obtained compound hence, it’s expected to possess to claimed color characteristic.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “Where the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also MPEP 2112.01 I.
Response to Arguments
Applicant's arguments filed August 10, 2022 have been fully considered but they are not persuasive. 
With respect to the obviousness rejection, Applicant argues that Stensrud’s starting material is FDCA which is a diacid and the starting material of formula II in claim 1 does not include a diacid.  The Examiner respectfully disagrees with the above argument as the instant claims are drawn to a composition, not a process of making.  Burden is on applicants to show product differences, see In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985); In re Best, 195 USPQ 430 (CCPA 1977); In re Fessman, 180 USPQ 324 (CCPA 1974); In re Brown, 173 USPQ 685 (CCPA 1972).  The patentability of a product does not depend on its method of production, see MPEP 2113.
	Applicant further argues that the claims have been amended to MCFC being greater than 85% and neither references teach this amount.  The Examiner respectfully disagrees with the above argument because as recited above and in the previous office action, Stensrud et al teaches in Example 4, about 70.3wt% dimethyl ester, about 29.1wt% monomethyl ester (MCFC) and about 2.4wt% FDCA (hence, after separation this forms a composition comprising about 92.3wt% MCFC and about 7.7wt% FDCA) and in Example 5, about 81.3 dimethyl ester, about 24.56wt% of monomethyl ester (MCFC) and about 0.92 wt% FDCA (hence, after separation this forms a composition comprising about 96.3wt% monomethyl ester (MCFC) and about 3.6 wt% FDCA (Examples 4-5).  
Terminal Disclaimer
The terminal disclaimer filed on August 10, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Application No. 16/430,704 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        August 23, 2022